

Xian Yanta Green Field Preschool
Equity Transfer Agreement
 
This equity transfer agreement is concluded and signed by:
Party A: Sheng Hsin Pei
ID card number: 310108198005051620
Address: Lane 860, Tiantong Road, Shanghai
 
Party B: Shanghai Kid Castle Educational Info Constitution Company Limited
Legal Representative: Wang Lulin
Registered address: Room 408, 1277 Beijing West Road, Shanghai
 
Whereas:
 
1) Xian Yanta Green Field Preschool (hereinafter the “preschool”) was invested
and established by Party A, the school running license of private educational
institutions (the number: YZ No.182) was obtained in April 2007, and license for
private non-enterprise corporation (the number: MZZ No.        ) was obtained in
June 2007; the capital of RMB2.50 million is invested to the preschool, and the
preschool is the private educational institution established according to the
law and registered at Zhangba’er Road, Xian.
 
2) Party A and Party B negotiate to sign this equity transfer agreement, which
states that Party A shall transfer all its equity of Xian Yanta Green Field
Preschool to Party B according to the terms and conditions of agreement, and
Party B shall agree to accept all the equity of Xian Yanta Green Field Preschool
owned by Party A. After the transfer, Party B will own all the equity of the
preschool and become the owner of the preschool.
 
The both parties conclude the following agreement about the transfer of all
equity of Xian Yanta Green Field Preschool from Party A to Party B and relevant
right & interest, approval and alteration registration affair:
 
Article 1: Equity Transfer of Preschool
 
1.1 Party A is the registered owner of Xian Yanta Green Field Preschool and
enjoys all rights stated by the national laws, and this equity transfer has been
ratified by Xian Yanta Green Field Preschool.
 
1.2 Party A transfers all the equity of above-mentioned preschool together with
all related rights, interests and obligations to Party B according to the
conditions and terms stated in this agreement; the expenses required in the
transfer procedure shall be undertaken by Party B.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Party B accepts all the equity of above-mentioned preschool together with
all related rights, interests and obligations transferred by Party A according
to the conditions and terms stated in this agreement.
 
Article 2: Equity Transfer Price and Preschool
 
2.1 The total equity transfer fee of Party A in this agreement is RMB2.50
million.
 
2.2 Party A and Party B agree that Party B shall pay 50% of equity transfer
price (i.e. RMB2.50 million) after the signature of this agreement and remaining
50% of equity transfer price after the transfer procedure is completed.
 
Article 3: Promises
 
3.1 Party A promises:
 
3.1.1 to assist Party B to implement the legal and necessary approval and
alteration procedures required in this transfer;
 
3.1.2 to assist Party B to transact the alteration registration related with the
equity and this transfer at the relevant government authorities such as
educational administration and civil administration, including but not limited
to the alteration of owner, principal and all directors of preschool;
 
3.1.3 to assist Party B to implement all the rights and obligations related with
the equity transfer and those owned by Party A in the memorandum of Xian Yanta
Green Field Preschool so that this transfer behavior can satisfy the regulation
of memorandum.
 
3.2 Party B promises to transact all alteration registration procedures
necessary for this transfer at the relevant government authorities such as the
educational administration after the signature of this agreement; Party B is
entitled to implement the rights of owner according to this agreement before the
above-mentioned approval, registration procedure and alteration are completed,
while it shall abide by this agreement and the purpose related with the equity
transfer.
 
Article 4: Statements and Guarantees of Party A
 
Party A hereby makes the following statements and guarantees and ensures the
truth and precision of following statements and guarantees:
 
4.1 Party A shall neither transfer the full or part equity of preschool in any
mode nor set any mortgage on the equity nor change the registered capital and
total investment by any mode without the written consent of Party B after the
agreement is signed.
 
4.2 Party A shall implement the following obligations: (1) it shall not transfer
or set any mortgage or pledge on the assets of preschool; (2) it shall not sign
any document or conclude any understanding to give up the rights of preschool;
(3) it shall not modify the memorandum, systems or similar documents of the
preschool; (4) it shall merger with the third party or have any similar action
without the consent of Party B.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 5: Breaching and Compensation
 
5.1 If Party A breaches one of the agreement contents, it shall pay the penalty
of RMB50000 to Party B.
 
5.2 If any promise or guarantee of Party A is untrue or imprecise or it breaches
any obligation, it shall compensate the actual loss of Party B other than pay
the penalty stated in article 5.1.
 
Article 6: Governing Law and Dispute Solution
 
6.1 This agreement is governed by the law of P. R. China.
 
6.2 Any dispute arising from this agreement or related with this agreement shall
be submitted to Shanghai Arbitration Commission to implement the arbitration
according the arbitration rules of the commission when applying for the
arbitration. The arbitration judgment is final and binding to each party of
agreement.
 
6.3 Each party shall keep implementing the other articles of this agreement
except for the disputed part in the arbitration process.
 
Article 7: Miscellaneous
 
7.1 Unless otherwise stated in this agreement, Party A shall not transfer its
any right or obligation under this agreement to the third party without the
written consent of Party B.
 
7.2 The relevant expenses that each party occurs due to the implementation of
this agreement shall be undertaken by Party B.
 
7.3 Party B is entitled to transfer its any right or obligation under this
agreement to the third party without the written consent of Party A.
 
7.4 This agreement will have the legal effectiveness upon the signature, and its
appendixes will have the same legal effectiveness.
 
7.5 The validity of other articles won’t be influenced if any article of this
agreement is sentenced to be ineffective.
 
7.6 This agreement is in quadruplicate, each party holds one.
 
Party A (Signature) : Sheng Hsin Pei
 
Party B (Seal) : Shanghai Kid Castle Educational Info Constitution Company
Limited
 
Signature Date: 1 June 2007
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement
 
Party A: Sheng Hsin Pei
ID card number: 310108198005051620
Address: Lane 860, Tiantong Road, Shanghai
 
Party B: Shanghai Kid Castle Educational Info Constitution Company Limited
Legal Representative: Wang Lulin
Registered address: Room 408, 1277 Beijing West Road, Shanghai
 
Party C: Shanghai Qiwadi Educational Investment Management Company Limited
Legal Representative: Xu Shisun
Registered address: Room 501F, Subsidiary Building, 1755 Sichuan North Road,
Shanghai
 
As the registered owner of Xian Yanta Green Field Preschool, Party A signed the
equity transfer agreement with Party B on 1 June 2007 about the detailed affair
of transferring the equity to Party B; as the creditor of Party A’s debt, now
Party C conclude the following agreement with Party A and Party B based on the
negotiation:
1. Party A, Party B and Party C agree and confirm as follows: Party A agrees
that Party B pay the equity transfer fee of RMB2.50 million (payable to Party A)
agreed in the above-mentioned equity transfer agreement to Party C directly to
repay all the debt of RMB2.50 million due to Party C, and Party C hereby agrees
on that.
2. This agreement will become effective upon the signature date; this agreement
is in triple, each of Party A, Party B and Party C holds one.
 
Party A (Signature) : Sheng Hsin Pei
Party B (Seal) : Shanghai Kid Castle Educational Info Constitution Company
Limited
Party C: Shanghai Qiwadi Educational Investment Management Company Limited
 
Signature Date: 1 June 2007
 
 
 
 

--------------------------------------------------------------------------------

 
 